DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12  and 19 are objected to because of the following informalities:  “the” or “said” should precede “actuator” on line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomerson, Jr. (US 9,156,570).
As to claim 1, Lomerson, Jr. discloses a robotically-operated gripping device (10), as illustrated in Figures 1-14, comprising a frame assembly (16); a vacuum device (26) positioned on the frame assembly and configured to selectively attach to and position at least a portion of an object (1); a clamping device (30,31) positioned on the frame assembly and configured to selectively clamp the object attached to the vacuum device (see Figures 6-7); and a robotic arm (12) configured to selectively position the frame assembly.
With claim 2, the vacuum device includes a sealing end cup (26) with a flexible bellows (see col. 2, line 51) extending there from.
With claim 3, in response to a supply of negative pressure, the vacuum device is configured to create a seal between the sealing end cup and a portion of the object, and retract the bellows so as to bias the sealing end cup from a resting position to a retracted position see col. 4, lines 49-55).
With claim 4, the vacuum device is configured to lift the object in a vertical direction from a resting position into a clamping position (see Figures 4-7).
With claim 5, the vacuum device includes a first vacuum device and a second vacuum device positioned apart from each other along the frame assembly (see annotated Figure 4 below).

    PNG
    media_image1.png
    605
    765
    media_image1.png
    Greyscale

With claim 8, the clamping device includes a first clamping arm (30), a second clamping arm (31) positioned opposite the first clamping arm with respect to the frame assembly, and an actuator (46/52,48/53) configured to selectively bias at least one of the first clamping arm or the second clamping arm between an open position and a clamped position.
With claim 9, the first clamping arm and the second clamping arm are pivotally connected to the frame assembly (see Figures 6-7).
With claim 10, the first clamping arm is pivotally and slideably connected to the second clamping arm (via piston 52 to actuated cylinder 46).
With claim 11, the clamping device and the vacuum device are selectively slideably connected to the frame assembly (see Figures 6-7).
With claim 12, the actuator includes a linear actuator (52 or 53).
With claim 13, a first moveable end of the actuator is pivotally connected to the first clamping arm, and a second end of the actuator is pivotally connected to the second clamping arm (see annotated Figure 4 above).
Claims 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 5,024,575).
As to claim 14, Anderson discloses a system  for transporting an object (50), as illustrated in Figures 1-3, comprising a vacuum element (41) including a suction end moveable from a first position to a second position in response to the application of a negative pressure (suction mounts 40 is connected via a suction tube 42 to a controllable suction source (not shown) so that suction can be controllably applied to the suction devices 41 – see col. 4, lines 47-50); and a clamping device including a pair of opposable clamping arms (45,49) for selectively clamping a portion of the object when the suction end of the vacuum element is in the second position (see Figure 3).
With claim 15, the vacuum element comprises a first vacuum element and a second vacuum element (see annotated Figure 1 below).
With claim 16, the clamping device is configured to clamp the object in an area generally between the first vacuum device and the second vacuum device when the first vacuum element and the second vacuum element are in respective second positions (see Figures 1 and 3).
With claim 17, an actuator (48) for selectively biasing gripping ends of the clamping arms between an unclamped position and a clamping position.
With claim 18, a frame assembly (13,14) supporting a first clamping arm and a second clamping arm of the pair of opposable clamping arms that are pivotally connected to the frame assembly (see annotated Figure 1 below).
With claim 19, the actuator includes a linear actuator, and wherein a first moveable end of the actuator is pivotally connected to the first clamping arm, and a second end of the actuator is pivotally connected to the second clamping arm.

    PNG
    media_image2.png
    740
    981
    media_image2.png
    Greyscale

With claim 20, the first clamping arm is pivotally and slideably connected to the second clamping arm via frame assembly  (13,14).
With claim 21, the vacuum element is attached to the frame assembly on a side opposite the first clamping arm and the second clamping arm (see Figure 1).
With claim 22,  a robotic arm including a selectively moveable end attached to the frame assembly (see col. 2, lines 66-69 and col. 3, lines 1-5).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Parnell, De Koning, Gilmore, Hoke, EP2168892A1, and Monforte are cited as being relevant art, because each prior art shows a gripping device comprising a frame and a vacuum device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651